[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By his petition filed March 18, 1999, petitioner seeks a writ of habeas corpus. For reasons hereinafter stated, the petition is dismissed.
By his petition, petitioner alleges that he has been illegally deprived of jail credit time from January 8, 1998 to August 13, 1998.
The evidence indicates that at all times relevant to the petition, the petitioner has been a sentenced prisoner in the custody of the Commissioner of Correction. On January 8, 1998, petitioner received a sentence of six years execution suspended after one year with probation and a concurrent sentence of one year in a separate file. The evidence further indicates that on August 13, 1998, petitioner received a concurrent sentence of four years.
The petition alleges that no jail credit was given to petitioner for the period between January 8, 1998 and August 13, 1998. From the evidence CT Page 8054 it must be concluded that during this period, petitioner was a sentenced prisoner and that he was not being held in lieu of bail or the denial of bail. According to the provisions of General Statutes § 18-98d(2), petitioner was not eligible for presentence confinement during this period since he was actually serving a sentence.
Accordingly, the issues having been found for the respondent, the petition is dismissed.
  Joseph J. Purtill Judge Trial Referee